ING LOGO AMERICAS US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 Neil.McMurdie@us.ing.com April 30, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: ING Pension IRA File Nos.: 033-75988 and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: On behalf of ING Life Insurance and Annuity Company and its Variable Annuity Account C, we hereby certify pursuant to Rule 497(j) under the
